Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 1 of 10 Page ID #:547

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-86 JVS (MRWx)                                          Date   July 2, 2019

 Title             Kentha McDowell v. R. Fox, et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS) Order Regarding Motion to Dismiss

       Defendants David Long (“Long”) and Nickolas Lind, M.D. (“Lind”) (together,
“Defendants”) moved to dismiss Plaintiff Kentha McDowell’s (“McDowell”) Fourth
Amended Complaint (“FAC”) under Federal Rule of Civil Procedure 12(b)(6) for failure
to state a claim. MTD, Docket No. 47. McDowell filed an opposition. Opp’n, Docket No.
48. Defendants replied. Reply, Docket No. 53.

       For the following reasons, the Court grants Defendants’ motion to dismiss for
failure to state a claim.

                                                    I. BACKGROUND

         A.         Procedural History

       McDowell, proceeding pro se, filed this lawsuit on September 6, 2016 in the
United States District Court for the Eastern District of California. Docket No. 1.
McDowell filed his First Amended Complaint on January 6, 2017; however, the Eastern
District issued an order for dismissal on June 1, 2017. Docket Nos. 10, 12. McDowell
filed his Second Amended Complaint (“SAC”) on July 5, 2017. Docket No. 13. On
December 8, 2017, the Eastern District allowed for the substitution of attorney and leave
to amend the SAC. Docket No. 21. McDowell filed his Third Amended Complaint
(“TAC”) on January 11, 2018. Docket No. 22. The Eastern District again issued an order
dismissing the complaint with leave to amend. Docket No. 24. On April 30, 2018,
McDowell filed the FAC. Docket No. 26. Subsequently, the Eastern District transferred
the lawsuit to the Central District of California on January 10, 2019. Docket No. 30. Prior
to transfer, the Eastern District dismissed defendants Robert W. Fox and Dr. Mehta, and
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                Page 1 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 2 of 10 Page ID #:548

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                                Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

the second cause of action for loss of physical liberty and failure to protect in violation of
the Eighth Amendment against aforementioned defendants. Docket No. 29.

       McDowell brings this lawsuit against Defendants under 42 USC § 1983, alleging
one cause of action in violation of the Eighth Amendment. FAC, Docket No. 26 ¶ 1. In
addition, McDowell alleges that Defendants’ actions and inactions constitute a violation
of the Americans with Disabilities Act and the Rehabilitation Act. Id. ¶ 32. McDowell
seeks compensatory damages for out-of-pocket loss, impairment of reputation, personal
humiliation, and mental anguish and suffering, in addition to punitive damages. Id. at
16–18.

         B.      Allegations

       The FAC alleges the following. McDowell is an African American male, who was
an inmate at Ironwood State Prison (“ISP”). FAC, Docket No. 26 ¶ 12. Long was the
warden and assistant warden for ISP, acting, at all times relevant to this case, in both his
individual and official capacity and under the color of state law within the meaning of 42
USC § 1983. Id. ¶ 9. Lind was, at all times relevant to this action, a physician employed
by or contracted with the ISP, working as the chief of staff for ISP’s primary clinic,
acting in his individual capacity and under color of state law within the meaning of 42
USC § 1983. Id. ¶ 7.

       During his incarceration, McDowell suffered from a heart condition, which led to
McDowell having open heart surgery at Loma Linda Hospital in Riverside County. Id. ¶
12. The open heart surgery was successful and McDowell’s heart disease was treated. Id.
Following the surgery, some time in 2007, McDowell was placed back into ISP despite
hospital and prison staff knowing he was too medically fragile to survive in ISP. Id. Due
to his condition, McDowell became an Armstrong inmate, which McDowell alleges
classified him as a disabled inmate within the prison as defined by Armstrong v.
Schwarzenegger, 622 F.3d 1058, 1068 (9th Cir. 2010), and allowed him the use of a cane
to ambulate. Id.

      On or about June 12, 2007, Dr. Gary Thompson and Dr. Thaddeus Wilson from the
Riverside County Regional Medical Center informed Lind of the special needs and
substantial risks that McDowell faced due to his medical procedure. Id. ¶ 32. In addition,
an unnamed medical doctor and nurse practitioner at ISP advised McDowell to eat a
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 2 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 3 of 10 Page ID #:549

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                               Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

“heart healthy” diet, which was low in sodium and fats, and high in fruit and vegetable
intake. Id. ¶ 13. However, McDowell was forced to eat a normal diet that was “specially
tailored to white males.” Id. As a result of this diet, McDowell redeveloped his heart
disease and required a second open heart surgery years later while still incarcerated. Id.

       The FAC also asserts the following statistics and scientific findings. African
American males have a 50% greater chance at developing heart disease. Id. ¶ 14. Diet is
the leading factor to prevent heart disease, especially in African Americans males who
digest certain foods differently than white males due to enzyme and gene differences
between the two races. Id. This enzyme and gene difference makes African American
men more “salt-sensitive” than white males, and thus, African American men are more
sucsceptible to heart disease when given a “normal white male diet.” Id. McDowell
alleges that these differences between the two races is common knowledge, and that this
information should be second nature to all healthcare providers and people working in the
health field. Id.

       The FAC asserts that African Americans undergo heart surgeries at a 3:1 ratio over
their white counterparts. Id. The FAC alleges that, as a result, the corrections institution
partakes in this “industry” by deliberately allowing African Americans to develop heart
problems by use of a “normal diet” that is “specially tailored to white males.” Id.
McDowell alleges that his subsequent heart attacks and heart surgery could have easily
been avoided had Defendants simply changed his diet and moved him to another
corrections facility. Id. McDowell alleges that Long, the warden and assistant warden of
ISP, ignored McDowell’s medical needs for five years by not accepting advice from
ISP’s medical staff and avoiding writing incident reports. Id.

       In 2012, McDowell was transferred to the California Medical Facility (“CMF”)
due to the increase of health concerns stemming from McDowell’s heart disease. Id. ¶ 16.
At CMF, McDowell continued to make verbal complaints to guards and other CMF staff
that the diet was “killing him,” and that he needed to be placed on a special diet. Id. ¶
18–19.

                                     II. LEGAL STANDARD

     Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must state “enough facts to state a claim to
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 3 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 4 of 10 Page ID #:550

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                                 Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Nor must the Court
“‘accept as true a legal conclusion couched as a factual allegation.’” Id. at 678-80
(quoting Twombly, 550 U.S. at 555). Second, assuming the veracity of well-pleaded
factual allegations, the Court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring the
Court to draw on its experience and common sense, but there is no plausibility “where the
well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                          III. DISCUSSION

       Defendants argue that the case should be dismissed for three separate reasons: (1)
the action is barred by the statute of limitations; (2) McDowell fails to state a claim under
the Eighth Amendment; (3) and Defendants are entitled to qualified immunity. Mot.,
Docket No. 47.

         A.      Statute of Limitations

      Defendants argue the FAC should be dismissed because the Eighth Amendment
claim alleged as to Defendants accrued in 2007, and thus, the statute of limitations has
expired as to any action arising from an alleged injury caused by Defendants. Mot.,
Docket No. 47 at 1.

       For actions under 42 U.S.C. § 1983, courts apply the forum state’s statute of
limitations for personal injury actions, along with the forum state’s law regarding tolling,
including equitable tolling, except to the extent any of these laws is inconsistent with
federal law. Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999). In California, the statute
of limitations for personal injury cases is two years. See Butler v. Nat’l Cmty.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 4 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 5 of 10 Page ID #:551

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                                 Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

Renaissance of Cal., 766 F.3d 1191, 1198 (9th Cir. 2014); Cal. Code Civ. P. § 335.1. A §
1983 claim accrues when the plaintiff knows or has reason to know of the injury that is
the basis of the claim. Pouncil v. Tilton, 704 F.3d 568, 573–74. (9th Cir. 2012)
(clarifying that while § 1983 actions are governed by the forum state’s statute of
limitations, federal law determines when a § 1983 claim accrues; under federal law
accrual occurs when the plaintiff knows or has reason to know of the injury that is the
basis of the action).

      Here, McDowell alleges that on or about June 12, 2007, “Dr. Gary Thompson
M.D. and Dr. Thaddeus Wilson M.D.” informed Defendants that McDowell had “special
needs” and faced “substantial risks” due to his medical procedure. FAC, Docket No. 26 ¶
32. McDowell also alleges that he was ordered by doctors to eat a “heart healthy” diet in
2008, and that Defendants denied the diet plan, resulting in McDowell “developing heart
disease.” Id. McDowell argues that Defendants showed deliberate indifference to his
medical needs by failing to follow the doctors’ orders by not providing him a diet that
would have prevented the recurrence of his heart disease. Id.

       McDowell’s allegations establish that he knew, or had reason to know, of the
alleged claim in 2007 or 2008, as McDowell was aware of his specific medical risks and
that he believed Defendants were violating his alleged constitutional rights by failing to
provide his “heart healthy” diet. Further, McDowell states that upon his transfer to CMF
in 2012, he “continued to make verbal complaints” to guards and other CMF staff that the
diet was “killing him,” and that he needed to be placed on a special diet. Id. ¶ 18–19.
Given this statement, the Court finds that at the very latest, McDowell knew of his
alleged injury in 2012. Despite this finding, the statute of limitations of two years has still
run.

       Though California law provides for the tolling of a statute of limitations for up to
two years based on the disability of imprisonment, Cal. Civ. Proc. Code § 352.1,
“[e]quitable tolling under California law ‘operates independently of the literal wording of
the Code of Civil Procedure’ to suspend or extend a statute of limitations as necessary to
ensure fundamental practicality and fairness.”
Jones v. Blanas, 393 F.3d 918, 928 (9th Cir. 2004) (quoting Lantzy v. Centex Homes, 31
Cal. 4th 363, 370 (2003), as modified (Aug. 27, 2003)). The purpose of this doctrine is to
“soften the harsh impact of technical rules which might otherwise prevent a good faith
litigant from having a day in court.” Daviton v. Columbia/HCA Healthcare Corp., 241
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 5 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 6 of 10 Page ID #:552

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                                     Date    July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

F.3d 1131, 1137 (9th Cir. 2001). Thus, the availability of the equitable tolling doctrine
does not depend on satisfying an inflexible list of elements, but rather the determination
“requires a balancing of the injustice to the plaintiff occasioned by the bar of his claim
against the effect upon the important public interest or policy expressed by the ...
limitations statute.” Ross v. Steinwand, No. CV14-05291-RGK (KES), 2017 U.S. Dist.
LEXIS 184518, at *16 (C.D. Cal. Nov. 2, 2017) (quoting Addison v. State, 21 Cal. 3d
313, 321 (1978)).

       The injustice arising from a refusal to toll the statute of limitations for McDowell
would not be as considerable as McDowell argues. Rather, the Court finds that injustice
would be insignificant, given the history and circumstances of the case. The law provides
for tolling criminal inmates in recognition of their more limited ability to investigate their
claims, to contact and seek representation of lawyers, and to avail themselves of the
judicial process. Jones, 393 F.3d at 928. The Ninth Circuit has emphasized that “[i]n
terms of limitations on the prisoner, continuous custody is the relevant disability.” Id.
(quoting Elliott v. City of Union City, 25 F.3d 800, 803 (9th Cir.1994)). Because of this,
“actual, uninterrupted incarceration” is the touchstone for applying California’s tolling
doctrine for the disability of imprisonment. See id.

        Here, McDowell was imprisoned in ISP from 2007 until 2012 when he was
transferred to CMF, where he was held until his eventual parole.1 FAC, Docket No. 26 ¶
16. When the initial Complaint was filed on September 6, 2016, McDowell was pro se,
and remained pro se until December 8, 2017. Chau Declaration, Docket No. 49 ¶¶ 2–5.
Given these findings, the rule of “actual, uninterrupted incarceration” applies, as
McDowell, a criminal inmate, was required to litigate under serious disadvantages due to
his continuous incarceration from 2007 until 2016. See Rand v. Rowland, 154 F.3d 952,
958 (9th Cir. 1998). However, the Court notes that McDowell failed to include the
present cause of action against Defendants until the TAC on January 11, 2018, more than
two years after the filing of the Initial Complaint. Docket No. 22. Ultimately, this finding
illustrates the fact that McDowell was given three separate opportunities before the TAC
to address the Eighth Amendment violation against Defendants, and chose not to do so,


         1
         The exact date of McDowell's release from CMF is unclear, but the Court relies on the
reasonable assumption the year was 2016, given the allegations provided in the FAC, and the
declarations provided to the Court. See FAC, Docket No. 26 ¶ 5; see also Chau Declaration, Docket No.
49 ¶ 2–5.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                 Page 6 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 7 of 10 Page ID #:553

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                               Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

despite knowing, or having reason to know, of the alleged claim in 2007 or 2008.

       On the other side of the balance is the general public policy interest served by the
statute of limitations. Fairness to Defendants requires that the case be brought when
memories have not been affected by time, when all pertinent witnesses can still be called,
and when physical evidence has not been destroyed or dispersed. Jones, 393 F.3d at 928.
In addition to these evidentiary concerns, the public has an interest in avoiding the
cultivation of stale grievances and grudges. Id. Here, the alleged violations, and the basis
for McDowell’s cause of action, began to occur twelve years ago in 2007 and continued
to occur into 2012. FAC, Docket No. 26 ¶ 16. Furthermore, McDowell was given three
separate opportunities over the span of two years to bring the present cause of action
before the Court. Since the cause of action allegedly occurred from 2007 to 2012, and
McDowell was given ample opportunities to address the cause of action and failed to do
so, the public’s interest in avoiding a stale grievance would significantly be served by the
denial of equitable tolling.

      Because the present cause of action occurred over ten years ago, and McDowell
knew, or had reason to know, of the alleged violations in 2007 or 2008, but failed to raise
them until two years after the filing of his Initial Complaint, the balance tips in favor of
denying equitable tolling of the statute of limitations.

         B.      Failure to State a Claim

      Defendants argue that McDowell fails to state a claim under the Eighth
Amendment relating to any denial of medical treatment or failure to comply with medical
recommendations, associated with McDowell being provided a “normal diet that was
specially tailored to white males.” Mot., Docket No. 47 at 1.

       Only “deliberate indifference to serious medical needs” can support an Eighth
Amendment claim. Estelle v. Gamble, 429 U.S. 97 (1976). To prevail on a deliberate
indifference claim, a plaintiff must show that he was exposed to some specific risk or to a
medical deprivation that was “objectively, sufficiently serious” and also, that prison
officials knew of, and disregarded, the excessive risk to the inmate’s health and safety.
Farmer v. Brennan, 511 U.S. 825, 834–37 (1994). The plaintiff must allege facts
plausibly showing that a prison official was “both aware of facts from which the
inference could be drawn that a substantial risk of serious harm exists, and he must also
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 7 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 8 of 10 Page ID #:554

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                                Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

draw the inference.” Id. at 837. In contrast, “prison officials may not be held liable if they
prove that they were unaware of even an obvious risk or if they responded reasonably to a
known risk, even if the harm ultimately was not averted.” Id. at 826.

       To state a claim for a particular violation or injury, a plaintiff must identify the
person who caused the alleged deprivation, focusing “on the duties and
responsibilities of each individual defendant whose acts or omissions are alleged to have
caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)
(citations omitted). A particular defendant is “liable only for his or her own misconduct.”
Iqbal, 556 U.S. at 677. A person causes a constitutional injury when he or she takes an
affirmative act that causes the harm, omits to perform a legally required act that causes
the harm, or sets in motion acts by others which the defendant knows or reasonably
should know would cause others to inflict a constitutional injury. Lacey v. Maricopa
County, 693 F.3d 896, 915 (9th Cir. 2012).

       In the FAC, McDowell alleges that Defendants violated the Eighth Amendment’s
prohibition of cruel and unusual punishment because they acted with deliberate
indifference to McDowell’s serious medical and dietary needs, by knowing of his medical
needs and refusing to change his diet. FAC, Docket No. 26 ¶ 31. McDowell alleges that
Defendants were informed by medical doctors from the Riverside County Regional
Medical Center of McDowell’s “special needs and substantial risks.” Id. ¶ 32.
Consequently, McDowell states he was given an Armstrong classification, where he was
allowed the use of a cane. Id.

      In addition, McDowell alleges that Defendants knew or should have known that
African American males have a 50% greater chance than white males of developing heart
disease. Id. ¶ 25. McDowell alleges that his dietary needs were “common knowledge”
due to the “great media hype” about heart-healthy foods, and additionally, that it is
“common knowledge” that “African American men are more susceptible to heart disease
through a normal/white diet.” Id. ¶¶ 14, 32.

       McDowell’s factual allegations are wholly conclusory and fail to state a claim.
McDowell does not allege any factual allegations to plausibly suggest that either
Defendant knew of, and consciously disregarded, a substantial risk of serious harm posed
to McDowell due to his diet. At most, McDowell alleges that medical doctors from
Riverside County Regional Medical Center informed Defendants of McDowell’s special
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 8 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 9 of 10 Page ID #:555

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                               Date   July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.

needs and substantial risks. Id. ¶ 32. However, the factual allegations illustrate that as a
result of this exchange of information, McDowell was classified as an Armstrong inmate
and was given the use of a cane for ambulatory reasons. Id.

      McDowell vaguely suggests that certain “signatures” indicate that Defendants were
aware of his medical condition. Id. ¶ 29. However, he does not allege specific facts that
plausibly establish that either defendant was actually aware of any dietary
recommendation. McDowell contends that “MD notes, medical records, and transfer
papers having the signature of the warden, the associate warden, and Dr. Lind,”
demonstrate that Defendants were aware of his medical conditions and needs. Id.
Nonetheless, these signatures fail to establish how a signature on a “transfer
recommendation” shows that Defendants were aware that McDowell required a
specialized diet. Nor do these signatures, or any factual allegations within the FAC,
plausibly suggest that Defendants knew, or should have known, that McDowell would be
harmed by his consumption of a “normal/white diet.”

      Therefore, McDowell has failed to allege facts plausibly suggesting that
Defendants knew of, and disregarded any risk to his health. For this reason, in addition to
the Court not applying equitable tolling, the Court dismisses the FAC. Consequently, the
Court will not address the argument of qualified immunity.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court grants the motion to dismiss for failure to
state a claim without leave to amend.

                 IT IS SO ORDERED.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 9 of 10
Case 2:19-cv-00086-JVS-MRW Document 56 Filed 07/02/19 Page 10 of 10 Page ID #:556

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-86 JVS (MRWx)                                          Date     July 2, 2019

 Title          Kentha McDowell v. R. Fox, et al.




                                                                                               :         0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                        Page 10 of 10
